SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 16, 2016 DETERMINE , INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 615 West Carmel Drive Carmel, Indiana 46032 (Address of Principal Executive Offices) (650) 532-1500 (Issuer Telephone number) 2121 South El Camino Real San Mateo, California 94403 ( Former name or former address, if changed since last report ) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 2.02 Results of Operations and Financial Condition. On June 16, 2016, Determine, Inc. (the “Company”) issued a press release announcing financial results for the fiscal fourth quarter and fiscal year ended March 31, 2016. A copy of the press release is attached hereto as Exhibit99.1. A copy of the transcript of the conference call announcing the Company’s financial results is attached hereto as Exhibit 99.2. The information disclosed under this Item2.02, including Exhibit99.1 and Exhibit 99.2 hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release of Determine, Inc., dated June 16, 2016. Transcript of the conference call hosted by Determine, Inc. on June 16, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 17, 2016 DETERMINE, INC. By: /s/John Nolan Name: John Nolan Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of Determine, Inc., dated June 16, 2016. Transcript of the conference call hosted by Determine, Inc. on June 16, 2016.
